United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3283
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jeffrey Stafford Cobb,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 7, 2009
                                Filed: April 10, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Jeffrey Stafford Cobb appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute at least 500 grams of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Specifically, he challenges
the court’s application of two-level sentencing enhancements under U.S.S.G. § 3C1.1
(obstructing or impeding administration of justice) and U.S.S.G. § 3B1.1 (aggravating
role).



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       Reviewing the district court’s application of the Guidelines de novo, and its
underlying factual findings for clear error, see United States v. Rodriguez, 484 F.3d
1006, 1014 (8th Cir.), cert. denied, 128 S. Ct. 316 (2007), we find no basis for
reversal. As to the obstruction-of-justice enhancement, the district court credited the
testimony of Cobb’s wife that Cobb had assaulted her after learning that she had been
talking to law enforcement officers about his drug activities. Thus, we conclude that
the district court did not clearly err in finding that Cobb willfully obstructed justice.
See U.S.S.G. § 3C1.1, comment. (n.4(a)) (obstruction-of-justice enhancement is
warranted when defendant threatens, intimidates, or otherwise unlawfully influences
codefendant, witness, or juror, directly or indirectly, or attempts to do so); United
States v. Vaca, 289 F.3d 1046, 1049 (8th Cir. 2002) (to “willfully” obstruct justice
under § 3C1.1, defendant must know he is under investigation or have correct belief
investigation is probably under way; attempt to intimidate or threaten witness, even
if unsuccessful, is sufficient to sustain obstruction enhancement); see also United
States v. Garcia, 512 F.3d 1004, 1006 (8th Cir. 2008) (credibility determinations are
virtually unreviewable on appeal).

       We further conclude that the district court was warranted in finding that Cobb
played an aggravating role in the conspiracy, because the evidence indicated that he
acted as a broker, fronted drugs to others, recruited others, and exercised control over
others. See U.S.S.G. § 3B1.1, comment. (n.4) (factors court should consider include,
inter alia, nature of participation in offense, recruitment of accomplices, nature and
scope of illegal activity, and degree of control and authority exercised over others);
United States v. Cooper, 168 F.3d 336, 339 (8th Cir. 1999) (affirming § 3B1.1
enhancement where evidence showed appellant instructed others regarding
transporting, purchasing, and/or selling drugs); United States v. Tran, 122 F.3d 670,
674 (8th Cir. 1997) (recruitment of co-conspirators showed leadership); United States
v. Atkinson, 85 F.3d 376, 378 (8th Cir. 1996) (defendant overstepped mere seller’s
role by fronting drugs to co-conspirator).



                                          -2-
Accordingly, we affirm the judgment of the district court.
               ______________________________




                                  -3-